     Case 2:21-cr-00049-MHT-JTA Document 140 Filed 05/25/21 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )            CRIMINAL ACTION NO.
       v.                       )                2:21cr49-MHT
                                )
WILLIAM     LEE HOLLADAY, III )
DEBORAH     IRBY HOLLADAY, and )
WILLIAM     RICHARD CARTER, JR. )

                       PRETRIAL BRIEFING ORDER

      The government and the defendants having informed

the court that this case will likely go to trial, it is

ORDERED        that,      10     business       days       before         the

jury-selection         date,   they   are   each    to   file    a     brief

(1) giving an overview of the evidence to be presented

at    trial;     (2) setting       forth     the    elements      of      the

crime(s) charged and, generally, how the evidence does

or does not satisfy those elements; and (3) addressing

any evidentiary issues they think may arise at trial.

      DONE, this the 25th day of May, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
